With regards to claims 1-15, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the tuning component comprises a high-conductivity part and a non-conductivity part, the high-conductivity part is located in the cavity, and the resonant column is in the cavity, and wherein the high-conductivity part of the tuning component is located under the cover plate only.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
 /K.E.G/              Examiner, Art Unit 2843                                                                                                                                                                                          
/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843                                                                                                                                                                                           

July 16, 2021